DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is recited section c of lines 5-10 “a pair of arched arms connected to and extending from the neck, the pair of arched arms comprising a first arched arm including a first arched arm distal end and a second arched arm including a second arched arm distal end wherein the pair of arched arms form an empty space between the first arched arm and the second arched arm and a gap between the first arched arm distal end the second arched arm distal end wherein the denture abutment retention apparatus is configured for horizontal insertion and removal”. 
This is confusing as to what element belongs to what other element, or what is between what other element. Therefore, for examination purposes, the recitation will be 
 	“a pair of arched arms connected to and extending from the neck, the pair of arched arms comprising a first arched arm including a first arched arm distal end and a second arched arm including a second arched arm distal end, 
wherein the pair of arched arms form an empty space between the first arched arm and the second arched arm, and a gap between the first arched arm distal end and the second arched arm distal end, and 
wherein the denture abutment retention apparatus is configured for horizontal insertion and removal”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johansen (US 5234341 A). 
[AltContent: arrow][AltContent: textbox (Head of the dental abutment)][AltContent: ][AltContent: textbox (Open center section)][AltContent: arrow][AltContent: textbox (First denture abutment retention apparatus)][AltContent: arrow][AltContent: textbox (Second denture abutment retention apparatus)][AltContent: arrow][AltContent: textbox (Denture body)][AltContent: textbox (Denture)][AltContent: arrow]
    PNG
    media_image1.png
    478
    385
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (First side including an aperture)][AltContent: arrow][AltContent: textbox (Plurality of sides)][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (Denture abutment retention apparatus body)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Channel)][AltContent: arrow][AltContent: textbox (Head of the dental abutment)]
    PNG
    media_image2.png
    455
    309
    media_image2.png
    Greyscale
                   
[AltContent: textbox (Head of the dental abutment)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Channel)][AltContent: textbox (First side including an aperture)][AltContent: arrow][AltContent: textbox (Plurality of sides)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]  
    PNG
    media_image3.png
    230
    339
    media_image3.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Fig. 4 zoomed portion)][AltContent: arrow][AltContent: textbox (Second section of the aperture and Second zone of the channel)][AltContent: textbox (First section of the aperture and First zone of the channel)]
    PNG
    media_image4.png
    233
    196
    media_image4.png
    Greyscale


Regarding claim 1, Johansen discloses a denture abutment retention apparatus for securing a denture to a denture abutment, the denture abutment retention apparatus including:
a. a denture abutment retention apparatus body (see annotated Fig. 3 above) including a plurality of sides (see annotated Fig. 3 and 4 above) wherein the plurality of sides include a first side which includes an aperture therethrough (see annotated Fig. 3 and 4 above); 
b. a channel located inside the denture abutment retention apparatus body and open to the first side of the denture abutment retention apparatus body via the aperture (see annotated Fig. 3 and 4 above), the channel further including a first zone and a second zone (see annotated Fig. 4 zoomed portion above), and the aperture further including a first section and a second section wherein the first section is wider than the second section (see annotated Fig. 4 zoomed portion above); 

Regarding claim 11, Johansen discloses a denture (10) including: 
a. a denture body (see annotated Fig. 1 above), a first denture abutment retention apparatus connected to the denture body (see annotated Fig. 1 above), and a second denture abutment retention apparatus connected to 4Application No. 17/183,756the denture body wherein each of the first denture abutment retention apparatus and the second denture abutment retention apparatus includes: 
i. a denture abutment retention apparatus body including a plurality of sides wherein the plurality of sides include a first side (26) which includes an aperture therethrough (see annotated Fig. 3 above and Fig. 4 above); 
ii. a channel located inside the denture abutment retention apparatus body and open to the first side of the denture abutment retention apparatus body via the aperture (see annotated Fig. 3 and 4 above), the channel further including a first 
wherein the aperture and the channel are configured to (i) allow a head of a dental abutment to fit through the first section of the aperture into the first zone of the channel (see annotated Fig. 3 and 4 above), (ii) allow the head of the dental abutment to be slid horizontally to the second zone of the channel under the second section of the aperture (see annotated Fig. 4 zoom portion above – the lower portion of the head of the dental abutment can slid horizontally through the second section of the aperture and second portion of the channel), and (iii) prevent the head of the dental abutment from fitting through the second section of the aperture to escape the channel (see annotated Fig. 4 zoomed portion above - the second section and second zone is smaller than the first section and first zone, in this way avoids the top of the head of exiting the channels in the vertical direction).
Regarding claim 12, Johansen discloses that the first section of the denture abutment retention apparatus and the second section of the denture abutment retention apparatus are at least partially embedded in a posterior section of the denture body. (See annotated Fig. 1 and 3 above) 
Regarding claim 15, Johansen discloses an open center section. (See annotated Fig. 1 above)
Claims 9 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulwiec et al. (WO 8300996 A1).
[AltContent: textbox (Denture including a body)][AltContent: textbox (Denture including a body)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First neck end)][AltContent: arrow][AltContent: textbox (Base)][AltContent: textbox (Channel)]
    PNG
    media_image5.png
    276
    329
    media_image5.png
    Greyscale

[AltContent: textbox (Pair of arched arms)][AltContent: arrow][AltContent: textbox (Gap)][AltContent: arrow][AltContent: textbox (Empty space)][AltContent: arrow][AltContent: textbox (Second arched arm distal end)][AltContent: textbox (First arched arm distal end)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second neck end)][AltContent: textbox (First neck end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Neck)]
    PNG
    media_image6.png
    190
    252
    media_image6.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Open center section)][AltContent: ][AltContent: textbox (Second denture abutment retention apparatus)][AltContent: ][AltContent: textbox (First denture abutment retention apparatus)]
    PNG
    media_image7.png
    158
    218
    media_image7.png
    Greyscale

Regarding claim 9, Kulwiec et al. discloses a denture abutment retention apparatus (see annotated Fig. 1 and 8 above) including : 
a. a base (22); 

c. a pair of arched arms connected to and extending from the neck (see annotated Fig. 8 above), the pair of arched arms including a first arched arm including a first arched arm distal end and a second arched arm including a second arched arm distal end (see annotated Fig. 8 above) wherein the pair of arched arms form an empty space between the first arched arm and the second arched arm and a gap between the first arched arm distal end the second arched arm distal end (see annotated Fig. 8 above) wherein the denture abutment retention apparatus is configured for horizontal insertion and removal (see Fig. 8 – where the elements 54 and 56 are introduced through the empty space between the pair of arched arms).
Regarding claim 17, Kulwiec et al. discloses a denture including: 
a. a denture body, a first denture abutment retention apparatus connected to the denture body (see annotated Fig. 1 and 9 above), and a second denture abutment retention apparatus connected to the denture body (see annotated Fig. 1 and 9 above wherein each of the first denture abutment retention apparatus and the second denture abutment retention apparatus includes: 6Application No. 17/183.756 August 23. 2021 Reply to Office Action of June 10. 2021 
i. a base (22) (see annotated Fig. 1 above); 
ii. a neck including a first neck end and a second neck end (see annotated Fig. 8 above) wherein the neck is connected to the base (22) along the first neck end (see annotated Fig. 1 and 8 above, and page 11, lines28-33 – “a blob of metal 53 will rigidly secure or mount the clip to base 22”): and 
and the second arched arm distal end (see annotated Fig. 8 above), wherein the denture is configured for horizontal insertion and removal (see Fig. 8 – where the elements 54 and 56 are introduced through the empty space between the pair of arched arms).  
Regarding claim 18, Kulwiec et al. discloses that the first denture abutment retention apparatus and the second denture abutment retention apparatus are at least partially embedded in the denture body (see Fig. 1 of shown one of the denture abutment retention apparatus at least partially embedded below the artificial teeth (26)).  
Regarding claim 19, Kulwiec et al. discloses that it includes an open center section. (See annotated Fig. 9 above) 
Allowable Subject Matter
Claims 2, 13, 14, 16 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the subject matter described in the claim is not found in the prior art of Johansen and Kulwiec.
Regarding claim 13, the claimed third denture abutment retention apparatus and the fourth denture abutment retention apparatus, each one including a base, a neck, and a pair of arched arms in combination with the limitations of the base claim are not found in the prior art of Johansen and Kulwiec.
Regarding claims 16 and 20, the subject matter described in the claim is not found in the prior art of Johansen and Kulwiec.  
Claim 10 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, subject matter described in the claim is not found in the prior art of Johansen and Kulwiec.
Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 11
Furthermore, applicant argues that the slide member element 28 of Johansen’s allegedly is not part of the dental prosthesis, therefore 28 is not part of the denture abutment retention apparatus. Therefore, said member cannot properly be analogized as been present in the prior art as it is described in the claim.
The Office disagrees, the claim describes that the dental abutment to be slid horizontally to the second zone of the channel under the second section of the aperture. Based on the latest interpretation of the claims, the slide member 28 of Johansen allows the sliding of the abutment head through the second zone of the channel when the slide member 28 when closing in position.
Therefore, due to said element can slide horizontally and allows the head to slide through the second zone of the channel. It is understood that said limitation is present in the prior art of Johansen.
Therefore, for the reasons given above, it is understood that the claims are not ready for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772